CAROL A. PEAK, ADMINISTRATOR AND INDIVIDUALLY AND IN HER OWN RIGHT, AND RALPH PEAK, ADMINISTRATOR AND INDIVIDUALLY, AND IN HIS OWN RIGHT, AND THE ESTATE OF SHERRY ANN PEAK, DECEASED, AND CAROL A. PEAK, ADMINISTRATOR OF THE ESTATE OF VIOLA CRISCITO, DECEASED, Petitioners
v.
KEYSTONE INSURANCE COMPANY, Respondent
No. 98 WAL 2008.
Supreme Court of Pennsylvania, Western District.
July 2, 2008.

ORDER
PER CURIAM.
AND NOW, this 2nd day of July 2008, the Petition for Allowance of Appeal is DENIED.
Mr. Justice McCaffery did not participate in the consideration or decision of this matter.